Title: To Alexander Hamilton from Nanning J. Visscher, 14 November 1799
From: Visscher, Nanning J.
To: Hamilton, Alexander


          
            Sir,
            Fort Niagara Novr. 14th. 1799—
          
          I have been honored with the receipt of your Letter of the 1st. Ult. in answer to my request for leave of absence.
          On submitting my case to the Commanding Officer here, he has decided that the request cannot be complyed with, without the arrival of more Officers: I hope therefore that I may not be considered as importunate in thus once more addressing you on the subject, to know whether I am to calculate on receiving this indulgence from Major Rivardi only. My presence at Albany is actually necessary, yet, it is not from the sufferance of any private concerns that I expect it; it was only from a long (and several years of which have been a laborious) service, that I could hope for it—
          The season has now so far advanced that we cannot reasonably expect any addition of Troops unless they should come by land—
          I have the honor to remain with respectful considerance Sir, Yr. very Ob. St.
          
            Nanning J. Visscher Lt.
          
          Major Genl. Hamilton
        